DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment filed March 30, 2021 with an AFCP 2.0 request.
Claims 1, 9-11, 14-15, and 20 are amended.
Claim 21 is added.
In view of the proposed Amendment as a result of the AFCP 2.0 interview, the Amendment After Final filed 03/30/2021 is entered.
Claims 1, 9-11, 14-15, and 20 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David J Goswami on April 12, 2021.

The application has been amended as follows:
In the Claims:
	Please amend claims 1 and 21 as follows:
(Currently Amended)	A sterile drape assembly for a surgical robot having a robotic arm comprising a plurality of links and a plurality of motorized joints for moving the plurality of links, a plurality of light emitting diodes located on a surface of at least one of the plurality of links of the robotic arm, the plurality of light emitting diodes projecting from the surface of the at least one of the plurality of links and each one of the plurality of light emitting diodes comprising a housing including an attachment interface, the sterile drape assembly comprising:
a surgical drape adapted to be disposed over the plurality of light emitting diodes located on the surface of the at least one of the plurality of links; and
a plurality of drape attachment elements cooperating with the surgical drape and removably attachable to the surgical drape, each one of the plurality of drape attachment elements defining an aperture into which one of the plurality of light emitting diodes is inserted, each of the plurality of drape attachment elements being configured to cooperate with the attachment interface of each one of the plurality of light emitting diodes to secure a portion of the surgical drape to each one of the plurality of light emitting diodes.

20.	(Withdrawn – Currently Amended)	A surgical robot comprising:
a robotic arm comprising a plurality of links and a plurality of motorized joints for moving the plurality of links;
an end effector coupled to the robotic arm;
a plurality of light emitting diodes located on a surface of at least one of the plurality of links of the robotic arm, the plurality of light emitting diodes projecting from the surface 
a sterile interface plate to couple the end effector to the robotic arm; and
a sterile drape assembly including a surgical drape disposed over the robotic arm and the plurality of light emitting diodes located on the surface of at least one of the plurality of links of the robotic arm, the sterile drape assembly comprising:
a plurality of drape attachment elements cooperating with the surgical drape, each one of the plurality of drape attachment elements defining an aperture into which one of the plurality of light emitting diodes is inserted, each of the plurality of drape attachment elements configured to cooperate with the attachment interface of each one of the plurality of light emitting diodes to secure a portion of the surgical drape to each one of the plurality of light emitting diodes; and
a ring assembly coupled to the surgical drape to engage with the sterile interface plate.
 
This application is in condition for allowance except for the presence of claim 19 directed to a species non-elected without traverse.  Accordingly, claim 19 has been cancelled.

Allowable Subject Matter
Claims 1, 9-18, and 20-21 are allowable. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks during the AFCP 2.0 interview, the Examiner’s Amendment and upon reconsideration, the Examiner was not able to find a plurality of removable drape attachment elements defining an aperture into which one of the plurality of light emitting diodes is inserted where each drape attachment element cooperates with the attachment interface of each one of the plurality of light emitting diodes to secure a portion of the surgical drape to the light emitting diodes. The prior art of record fails to teach or suggest, within the context of the other claimed elements, the concept of a plurality of drape attachment elements defining an aperture that cooperates with the light emitting diodes to secure the surgical drape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792